Exhibit 10.2

VIVUS, INC.

2018 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the VIVUS, Inc. 2018
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Notice of Grant of Restricted Stock Units (the “Notice of Grant”) and Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A
(together, the “Agreement”).

Participant:

Address:



Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows:

Grant Number

Date of Grant

Vesting Commencement Date

Number of Restricted Stock Units

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

[INSERT VESTING SCHEDULE:  Twenty-five percent (25%) of the Restricted Stock
Units shall be scheduled to vest on each of the one (1), two (2), three (3), and
four (4) year anniversaries of the Vesting Commencement Date, subject to
Participant continuing to be a Service Provider through each such date.]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in a Restricted Stock Unit, such Restricted Stock Unit
and Participant’s right to acquire any Shares thereunder will immediately
terminate.

Participant and the Company agree that this Award of Restricted Stock Units is
granted under and governed by the terms and conditions of the Plan and this
Agreement.  Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. 

VIVUS _ 2018 EIP Form RSU Agreement - electronic delivery with
E_Trade_(palib2_9208922_6)

--------------------------------------------------------------------------------

 



Participant further agrees to notify the Company upon any change in the
residence address indicated above.

Participant acknowledges and agrees that by clicking the “ACCEPT” button on the
E*TRADE on-line grant agreement response page, it will act as Participant’s
electronic signature to this Agreement and will constitute Participant’s
acceptance of and agreement with all of the terms and conditions of the Award of
Restricted Stock Units, as set forth in the Agreement and the Plan.

 

VIVUS, INC.



 

/s/ Mark K. Oki

Mark K. Oki



 



-2-

--------------------------------------------------------------------------------

 

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant.  The Company hereby grants to the Participant named in the Notice of
Grant (“Participant”) under the Plan an Award of Restricted Stock Units, subject
to all of the terms and conditions in this Agreement and the Plan, which is
incorporated herein by reference.  Subject to Section 21(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan will
prevail.

2. Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive a Share on the date it vests.  Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section ‎3, Participant will
have no right to payment of any such Restricted Stock Units.  Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.  Any Restricted Stock Units that vest in
accordance with Sections 3 or ‎4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section ‎7.  Subject to the provisions of Section 4, such vested Restricted
Stock Units will be paid in Shares as soon as practicable after vesting, but in
each such case within the period ending no later than the later of the fifteenth
(15th) day of the third (3rd) month following the end of the (i) Fiscal Year or
the (ii) calendar year, which in either case includes the vesting date.

3. Vesting Schedule.  Except as provided in Section ‎4, and subject to Section
‎5, the Restricted Stock Units awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant.  Restricted Stock
Units scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have been continuously a Service
Provider from the Date of Grant until the date such vesting occurs.

4. Acceleration. 

(a) The Administrator, in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the unvested Restricted Stock
Units at any time, subject to the terms of the Plan.  If so accelerated, such
Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.

(b) Notwithstanding anything to the contrary in the Plan or this Agreement or
any other agreement (whether entered into before, on or after the Date of
Grant), if the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to Participant’s death, and if (x) Participant is a
U.S. taxpayer and a “specified employee” within the meaning of Section 409A at
the time of such termination as a Service Provider and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination as a Service Provider, then the
payment of such

 

--------------------------------------------------------------------------------

 



accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless Participant dies following his or her termination as a
Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to Participant’s estate as soon as practicable following his or her
death.    For purposes of this Agreement, “Section 409A” means Section 409A of
the Code, and any final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.

(c) It is the intent of this Agreement that it and all payments and benefits to
U.S. taxpayers hereunder be exempt from, or comply with, the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities or ambiguous terms herein will
be interpreted to be so exempt or so comply.  Each payment payable under this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).

5. Forfeiture Upon Termination of Status as a Service Provider.  
 Notwithstanding any contrary provision of this Agreement, the balance of the
Restricted Stock Units that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason and Participant’s right
to acquire any Shares hereunder will immediately terminate.

6. Death of Participant.  Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate.  Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7. Tax Obligations.    

(a) General.  Participant acknowledges that, regardless of any action taken by
the Company or, if different, Participant’s employer (the “Employer”) or Parent,
Subsidiary or Affiliate of the Company to which Participant is providing
services (together, the Company, Employer, Parent, Subsidiary, or Affiliate to
which the Participant is providing services, the “Company Group”), the ultimate
liability for any tax and/or social insurance liability obligations and
requirements in connection with the Restricted Stock Units, including, without
limitation, (i) all federal, state, and local taxes (including the Participant’s
Federal Insurance Contributions Act (FICA) obligation) that are required to be
withheld by the Company Group or other payment of tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant,
(ii) the Participant’s and, to the extent required by the Company Group, the
Company Group’s fringe benefit tax liability, if any, associated with the grant,
vesting, or settlement of the Restricted Stock Units or sale of Shares, and
(iii) any other Company Group taxes the responsibility for which the Participant
has, or has agreed to bear, with respect to the Restricted Stock Units (or
settlement thereof or issuance of Shares thereunder) (collectively, the “Tax
Obligations”), is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company Group.  Participant further acknowledges
that the Company Group (A) makes no representations or undertakings regarding
the treatment of any Tax Obligations in

-2-

--------------------------------------------------------------------------------

 



connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends or other distributions, and (B) does not commit to and is under
no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Participant’s liability for Tax
Obligations or achieve any particular tax result.  Further, if Participant is
subject to Tax Obligations in more than one jurisdiction between the Date of
Grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company Group (or former employer,
as applicable) may be required to withhold or account for Tax Obligations in
more than one jurisdiction.  If Participant fails to make satisfactory
arrangements for the payment of any required Tax Obligations hereunder at the
time of the applicable taxable event, Participant acknowledges and agrees that
the Company may refuse to issue or deliver the Shares.

(b) Tax Withholding.  The Administrator may permit or require Participant to
satisfy the amount of Tax Obligations which the Company determines must be
withheld with respect to this Award (“Tax Withholding Obligation”), in whole or
in part (without limitation), if permissible by applicable local law, by (i)
paying cash, (ii) electing to have the Company withhold otherwise deliverable
Shares having a value equal to the minimum amount statutorily required to be
withheld (or such greater amount as Participant may elect if permitted by the
Administrator, if such greater amount would not result in adverse financial
accounting consequences), (iii) withholding the amount of such Tax Withholding
Obligation from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer, (iv) delivering to the Company
Shares that Participant owns and that have vested with a Fair Market Value equal
to the amount required to be withheld (or such greater amount as Participant may
elect if permitted by the Administrator, if such greater amount would not result
in adverse financial accounting consequences), or (v) such other means as the
Administrator deems appropriate.  To the extent determined appropriate by the
Company in its discretion, it will have the right (but not the obligation) to
satisfy any Tax Obligations by reducing the number of Shares otherwise
deliverable to Participant.

(c) Company’s Obligation to Deliver Shares.  For clarification purposes, in no
event will the Company issue Participant any Shares unless and until
arrangements satisfactory to the Administrator have been made for the payment of
Participant’s Tax Withholding Obligation.  If Participant fails to make
satisfactory arrangements for the payment of such Tax Withholding Obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections ‎3 or ‎4 or Participant’s Tax Withholding
Obligations otherwise become due, Participant will permanently forfeit such
Restricted Stock Units to which Participant’s Tax Withholding Obligation relates
and any right to receive Shares thereunder and such Restricted Stock Units will
be returned to the Company at no cost to the Company.  Participant acknowledges
and agrees that the Company may refuse to issue or deliver the Shares if such
Tax Obligations are not delivered at the time they are due.

8. Rights as Stockholder.    Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic

-3-

--------------------------------------------------------------------------------

 



delivery to a brokerage account).  After such issuance, recordation and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

9. No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT, SUBSIDIARY OR AFFILIATE OF THE COMPANY EMPLOYING OR
RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT, SUBSIDIARY OR AFFILIATE OF THE COMPANY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices.  Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at VIVUS, Inc., 900 E.
Hamilton Avenue, Suite 550, Campbell, California 95008, or at such other address
as the Company may hereafter designate in writing or electronically.

11. Grant is Not Transferable.  Except to the limited extent provided in Section
‎6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

12. Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will be binding
upon and inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this
Agreement will be binding upon Participant and his or her heirs, executors,
administrators, legatees, legal representatives, successors and assigns.  The
rights and obligations of Participant under this Agreement may be assigned only
with the written consent of the Company.

13. Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration,  qualification or
rule compliance of the Shares upon any securities exchange or under any state,
 federal or non‑U.S. law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of

-4-

--------------------------------------------------------------------------------

 



the United States Securities and Exchange Commission or any other governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate) hereunder, such issuance will not
occur unless and until such listing, registration, qualification, rule
compliance, clearance, consent or approval will have been completed, effected or
obtained free of any conditions not acceptable to the Company.  Subject to the
terms of the Agreement and the Plan,  the Company will not be required to issue
any certificate or certificates for Shares hereunder prior to the lapse of such
reasonable period of time following the date of vesting of the Restricted Stock
Units as the Administrator may establish from time to time for reasons of
administrative convenience.  The Company will make all reasonable efforts to
meet the requirements of any such state or federal law or securities exchange
and to obtain any such consent, clearance or approval of any such governmental
authority. 

14. Plan Governs.  This Agreement is subject to all terms and provisions of the
Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.  Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

15. Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested).  All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

16. Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to Restricted Stock Units
awarded under the Plan or future Restricted Stock Units that may be awarded
under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

17. Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable.  In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

19. Modifications to the Agreement.  This Agreement, together with the Plan,
constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein.  Modifications to this Agreement can be made only
in an express written contract executed by a duly authorized officer

-5-

--------------------------------------------------------------------------------

 



of the Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Code Section 409A in
connection to this Award of Restricted Stock Units. 

20. Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

21. Governing Law.  This Agreement will be governed by the laws of the State of
California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.

22. No Waiver.  Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement.  The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.

23. Tax Consequences.  Participant has reviewed with its own tax advisers the
U.S. federal, state, local and non-U.S. tax consequences of this investment and
the transactions contemplated by this Agreement.  With respect to such matters,
Participant relies solely on such advisers and not on any statements or
representations of the Company or any of its agents, written or
oral.  Participant understands that Participant (and not the Company Group)
shall be responsible for Participant’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement. 

*        *        *

 

-6-

--------------------------------------------------------------------------------